DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/07/22 has been entered. Claims 1-20, 23, 26-30 are pending in the application. It is acknowledged that claim 25 has been cancelled while claims 26-30 are newly added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, 23, 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a system for identifying and referencing micro-locations with one of one or more alphanumeric shortcode micro-location identifiers used for human to human, human to device, and device to device communications, input, output and displays, comprising: an electronic device comprising a user interface and a display; and one or more processors configured to: enable a user to enter, input, speak, see, select, or communicate, using the user interface of the electronic device, a micro-location identifier with reference to a subject area related to an anchor location; determine the subject area and assigned reference subject area, the reference subject area comprising a customized coordinate system within the subject area relative to the anchor location; generate the customized coordinate system that is unique to the subject area to define micro-location identifiers for specific locations within the subject area; and resolve and use the micro-location identifier with reference to a subject area to present information on the display related to a specific location associated with the micro-location identifier.
The limitations of enable a user to enter, input, speak, see, select, or communicate, using the user interface of the electronic device, a micro-location identifier with reference to a subject area related to an anchor location; determine the subject area and assigned reference subject area, the reference subject area comprising a customized coordinate system within the subject area relative to the anchor location; generate the customized coordinate system that is unique to the subject area to define micro-location identifiers for specific locations within the subject area, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “using the user interface of the electronic device” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “using the user interface of the electronic device” language, “enable a user to enter, input, speak, see, select, or communicate one or more micro-location identifiers with reference to a subject area” in the context of this claim encompasses the user observing and speaking/communicating micro-location identifiers. The “determine” limitation encompasses the user judging a subject area and reference subject area which could be any arbitrary geographic locations, such as the house of the user, or rooms within the user’s house, for example. The “generate” limitation encompasses the user judging a coordinate system by determining designations or micro-location identifiers for the rooms of their house, and perhaps, writing down this information by drawing the house, the rooms and their associated designations or micro-location identifiers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a system for identifying and referencing micro-locations with one of one or more alphanumeric shortcode micro-location identifiers used for human to human, human to device, and device to device communications, input, output and displays, comprising: an electronic device comprising a user interface and a display; and one or more processors configured to: …using the user interface of the electronic device…; and resolve and use the micro-location identifier with reference to a subject area to present information on the display related to a specific location associated with the micro-location identifier. The device, input/ output, displays, processor, and memory are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of and resolve and use the micro-location identifier with reference to a subject area to present information on the display related to a specific location associated with the micro-location identifier represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  a system for identifying and referencing micro-locations with one of one or more alphanumeric shortcode micro-location identifiers used for human to human, human to device, and device to device communications, input, output and displays, comprising: an electronic device comprising a user interface and a display; and one or more processors configured to: … using the user interface of the electronic device…. As aforementioned, the device, input/ output, displays, processor, and memory are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of and resolve and use the micro-location identifier with reference to a subject area to present information on the display related to a specific location associated with the micro-location identifier represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 1 is not patent eligible.
Independent claim 11 recites a method for identifying and referencing micro-locations with one of one or more alphanumeric shortcode micro-location identifiers used for human to human, human to device, and device to device communications, input, output and displays, the method comprising: enabling a user to enter, input, speak, see, select, or communicate using an interface of an electronic device, a micro-location identifier with reference to a subject area related to an anchor location; determining the subject area and assigned reference subject area, the reference subject area comprising a customized coordinate system within the subject area relative to the anchor location; generating the customized coordinate system that is unique to the subject area to define micro-location identifiers for specific locations within the subject area; and whereupon one or more processors resolve and use the micro-location identifier with reference to a subject area to present information on the display related to a specific location associated with the micro-location identifier.
The limitations of enabling a user to enter, input, speak, see, select, or communicate …, a micro-location identifier with reference to a subject area related to an anchor location; determining the subject area and assigned reference subject area, the reference subject area comprising a customized coordinate system within the subject area relative to the anchor location; generating the customized coordinate system that is unique to the subject area to define micro-location identifiers for specific locations within the subject area, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “using the user interface of the electronic device” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “using the user interface of the electronic device” language, “enabling a user to enter, input, speak, see, select, or communicate one or more micro-location identifiers with reference to a subject area” in the context of this claim encompasses the user observing and speaking/communicating micro-location identifiers. The “determining” limitation encompasses the user judging a subject area and reference subject area which could be any arbitrary geographic locations, such as the house of the user, or rooms within the user’s house, for example. The “generating” limitation encompasses the user judging a coordinate system by determining designations or micro-location identifiers for the rooms of their house, and perhaps, writing down this information by drawing the house, the rooms and their associated designations or micro-location identifiers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 11 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – …and device to device communications, input, output and displays;…using an interface of the electronic device…; and whereupon one or more processors resolve and use the micro-location identifier with reference to a subject area to present information on the display related to a specific location associated with the micro-location identifier. The device, input/ output, and displays user interface of the electronic device are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim.  The additional elements of and whereupon one or more processors resolve and use the micro-location identifier with reference to a subject area to present information on the display related to a specific location associated with the micro-location identifier represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As aforementioned, the device, input/ output, and displays user interface of the electronic device are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. As also discussed above with respect to integration of the abstract idea into a practical application, the additional element of and whereupon one or more processors resolve and use the micro-location identifier with reference to a subject area to present information on the display related to a specific location associated with the micro-location identifier represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 11 is not patent eligible.
Independent claim 23 recites a method for identifying and referencing one or more micro-locations with reference to a first location with two or more alphanumeric shortcode micro-location identifiers for human-to-human, human-to-device, and device-to-device identification, designation, communications, use, input, output and displays such that the variable number of digits displayed or used in the micro-location identifier are the minimum number of digits necessary to discretely identify the one or more micro-locations relative to the first location, the method comprising: displaying, on a display of an electronic device, a number of least significant digits with the designated level of precision of one of a two-dimensional xy or three-dimensional xyz coordinate system based on a  distance from the first location such that the minimum number of digits displayed are the minimum number of digits necessary to discretely identify the one or more micro-locations with a designated level of precision based on the coordinate system and the distance from the first location; enabling a user to enter, input, speak, see, or select, using an interface of the electronic device, a micro-location identifier with reference to the first location; determining the subject area and assigned reference subject area, the reference subject area comprising a customized coordinate system within the subject area relative to the first location; generating the customized coordinate system that is unique to the subject area to define micro-location identifiers for specific locations within the subject area; and whereupon one or more processors resolve and use the micro-location identifier to present information on the display related to a specific location associated with the micro-location identifier.
The limitations of enabling a user to enter, input, speak, see, or select, …, a micro-location identifier with reference to the first location; determining the subject area and assigned reference subject area, the reference subject area comprising a customized coordinate system within the subject area relative to the first location; generating the customized coordinate system that is unique to the subject area to define micro-location identifiers for specific locations within the subject area, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “using the user interface of the electronic device” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “using the user interface of the electronic device” language, “enabling a user to enter, input, speak, see, select, or communicate one or more micro-location identifiers with reference to a subject area;” in the context of this claim encompasses the user observing and speaking/communicating micro-location identifiers. The “determining” limitation encompasses the user judging a subject area and reference subject area which could be any arbitrary geographic locations, such as the house of the user, or rooms within the user’s house, for example. The “generating” limitation encompasses the user judging a coordinate system by determining designations or micro-location identifiers for the rooms of their house, and perhaps, writing down this information by drawing the house, the rooms and their associated designations or micro-location identifiers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 23 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a method for identifying and referencing one or more micro-locations with reference to a first location with two or more alphanumeric shortcode micro-location identifiers for human-to-human, human-to-device, and device-to-device identification, designation, communications, use, input, output and displays such that the variable number of digits displayed or used in the micro-location identifier are the minimum number of digits necessary to discretely identify the one or more micro-locations relative to the first location, the method comprising: displaying, on a display of an electronic device, a number of least significant digits with the designated level of precision of one of a two-dimensional xy or three-dimensional xyz coordinate system based on a distance from the first location such that the minimum number of digits displayed are the minimum number of digits necessary to discretely identify the one or more micro-locations with a designated level of precision based on the coordinate system and the distance from the first location; …using an interface of the electronic device…; and whereupon one or more processors resolve and use the micro-location identifier to present information on the display related to a specific location associated with the micro-location identifier. The device, input/ output, displays, display of an electronic device, processor, and memory are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of displaying, on a display of an electronic device, a number of least significant digits with the designated level of precision of one of a two-dimensional xy or three-dimensional xyz coordinate system based on a distance from the first location such that the minimum number of digits displayed are the minimum number of digits necessary to discretely identify the one or more micro-locations with a designated level of precision based on the coordinate system and the distance from the first location; and whereupon one or more processors resolve and use the micro-location identifier to present information on the display related to a specific location associated with the micro-location identifier represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying, on a display of an electronic device, a number of least significant digits with the designated level of precision of one of a two-dimensional xy or three-dimensional xyz coordinate system based on a distance from the first location such that the minimum number of digits displayed are the minimum number of digits necessary to discretely identify the one or more micro-locations with a designated level of precision based on the coordinate system and the distance from the first location; and whereupon one or more processors resolve and use the micro-location identifier to present information on the display related to a specific location associated with the micro-location identifier represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and are merely directed to the well-understood, routine, conventional activity of presenting offers and performing repetitive calculations as in OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93 and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), respectively. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 23 is not patent eligible.
Claims 2-10, 12-20, 26-30 depend on claims 1, 11 and include all the limitations of these claims. Therefore, claims 2-10, 12-20, 25 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2). These claims also recite generic computing components performing generic computing functions, which would not implement the abstract idea into a practical application, nor would they provide significantly more.
Claims 2, 12 similarly recite the additional limitations pertaining to determining the number of digits contained in the micro-location identifier and determines by reference to at least one of a) to d). This judicial exception is not integrated into a practical application. The additional element of determining the number of digits contained in the micro-location identifier represents a further mental process steps of counting the number of digits contained in an identifier and assigning designations or micro-location identifiers to the different rooms of a user’s house (at least one of:…(b)), which are merely mental analysis and judgment steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 2, 12 are not patent eligible.
Claims 3, 13 similarly recite the additional limitations pertaining to determining one or more of the subject area, the assigned reference subject area, or micro-location identifiers from a registry of pre-defined subject areas. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of determining, such as based on a mental observation, analysis, and/or judgment of the subject area based on reference to an existing real estate parcel, park, block, development, campus, combination of buildings, project, building, residence, apartment or other structure or sub-structure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 3, 13 are not patent eligible.
Claims 4, 14 similarly recite the additional limitations pertaining to determine the subject area and assigned reference subject area based on a generalized name of the subject area or other general location provided by a user on a use-by-use basis determined by one or both of artificial intelligence and an algorithm using natural language and cognition processing. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of performing repetitive calculations as in Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), respectively. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 5, 15 similarly recite limitations pertaining to inputting micro location identifiers. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the inputting of identifiers such as using the interface links the abstract idea (mental process steps) to the field of data processing and storage. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 6, 16 similarly recite the additional limitations pertaining to use or include additional information, search results, or services related to the one or more micro-locations identified by the micro-location identifiers determined with reference to the subject area in response to any input or communication related to the one or more micro-location identifiers. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and is a mere data gathering step.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 7, 17 similarly recite the additional limitations pertaining to disambiguate or determine one or both of the micro-location identifier and the subject area by using information provided, known, or determinable by one of a sending or receiving electronic device or remote servers, including one of a) to c). These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and is a mere data gathering step.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 8, 18 similarly recite the additional limitations pertaining to display one or more of the micro-location identifiers or micro-locations on digital maps, virtual, augmented reality, and other displays, aerial, satellite, and other images, drawings, floorplans, schematics in order to identify the subject micro-location. This judicial exception is not integrated into a practical application. These additional steps are considered an insignificant extra-solution activity and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation pertaining to display one or more of the micro-location identifiers or micro-locations on digital maps, virtual, augmented reality, and other displays, aerial, satellite, and other images, drawings, floorplans, schematics in order to identify the subject micro-location represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers as in OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 8, 18 are not patent eligible.
Claims 9-10, 19-20 similarly recite the additional limitations pertaining to the location identifier. This judicial exception is not integrated into a practical application. The additional elements merely specify the identifiers, which are used in the aformentioned mental processes steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 9, 19 are not patent eligible.
Claim 26 recites the additional limitation the customized coordinate system is an egocentric coordinate system. The additional elements merely specify the customized coordinate system, which is recited in the aformentioned mental processes steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The user could generate a customized coordinate system comprising an egocentric coordinate system, such as one written down with the designations of the rooms within a user’s house. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claim 26 is not patent eligible.
Claims 27-28 recite additional limitations pertaining to display of a map of a region including specific directions to a specific location. These additional steps are considered an insignificant extra-solution activity and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. These limitations represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the field of digital navigation are merely directed to the well-understood, routine, conventional activity of presenting offers as in OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 8, 18 are not patent eligible.
Claim 29 recites the additional limitations wherein the electronic device is a first electronic device, the system further comprising a second electronic device associated with the anchor location, and wherein the one or more processers generate the micro-location identifier upon receiving a request from the second electronic device and wherein the one or more processors are configured to share the micro-location identifier with the electronic device to enable the user of the first electronic device to enter the micro-location identifier, whereupon the information related to the specific location is presented on the display of the first device. The first and second electronic devices and processors are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The limitations a second electronic device associated with the anchor location, and wherein the one or more processers generate the micro-location identifier upon receiving a request from the second electronic device and wherein the one or more processors are configured to share the micro-location identifier with the electronic device to enable the user of the first electronic device to enter the micro-location identifier, whereupon the information related to the specific location is presented on the display of the first device represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of and wherein the one or more processers generate the micro-location identifier upon receiving a request from the second electronic device and wherein the one or more processors are configured to share the micro-location identifier with the electronic device to enable the user of the first electronic device to enter the micro-location identifier, whereupon the information related to the specific location is presented on the display of the first device represent well-understood, routine, conventional activity previously known to the industry. That is, the limitations wherein the electronic device is a first electronic device, the system further comprising a second electronic device associated with the anchor location, and wherein the one or more processers generate the micro-location identifier upon receiving a request from the second electronic device and wherein the one or more processors are configured to share the micro-location identifier with the electronic device to enable the user of the first electronic device to enter the micro-location identifier represent represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). The limitation, whereupon the information related to the specific location is presented on the display of the first device represents well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 30 recites the additional limitations wherein enabling the user to enter, input, speak, see, select, or communicate the micro-location identifier comprises enabling the user to enter, input, speak, see, select, or communicate using the interface of the electronic device, a plurality of micro-location identifiers with reference to the subject area, whereupon the one or more processors resolve and use the plurality of micro-location identifiers with reference to identify a plurality of specific locations within the subject area. The interface of the electronic device and processors are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements represent further mental process steps of enabling a user to see micro-location identifiers and resolve/use the identifiers to identify locations, such as “son’s bedroom”, or a numerical designation/identifier that only the user is aware of. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claim 30 is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20, 23, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Som (US 2013/0013202).
Regarding claim 1, Som discloses:
A system for identifying and referencing micro-locations with one of one or more alphanumeric shortcode micro-location identifiers used for human to human, human to device, and device to device communications, input, output and displays, comprising: an electronic device comprising a user interface and a display at least by ([0047] “As will be discussed, the present invention is a computerized system and method that generate short local addresses and enables the human user to pinpoint locations with the accuracy and precision of geographical coordinates (Latitude, Longitude), but in a user friendly manner.” [0049] describes the components of the “Glocal” address, which can be represented in various formats based on various factors such as the desired granularity as briefly explained in [0064]-[0066] and as shown in at least Fig. 2A [0081] “Examples of various client computerized devices that can be used by a human user to interact with the invention's Glocal system include personal computers (often through internet browsers), mobile phones, smartphones/tablet computers, and the like (often through native apps or internet browsers). All will generally also have at least one microprocessor, memory, and various input and output devices, such as graphical user interfaces, often with bit-mapped display screen(s), touch screen or mouse input, and optional keyboard input.”);
and one or more processors configured to: enable a user to enter, input, speak, see, select, or communicate, using the user interface of the electronic device, a micro-location identifier with reference to a subject area related to an anchor location at least by ([0081] “Some may make use of other input/output schemes, such as audio (e.g. speech) input and output.” [0082] “FIG. 5A shows an example where the client computerized device is a personal computer browser (40) running a mapping application (41). In this example, the text search field (42) of the mapping application shows two examples of Glocal address intended to get directions from the first Glocal address to the second. Here the browser URL field also shows the Glocal address used in the query string (43).” [0083] “FIG. 5B shows an example where the client computerized device is a mobile phone (50) (e.g. a cell phone), here showing a text message in which a Glocal address is used to communicate a location (51).” [0084] “FIG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”) and at least Figs. 5A and 5C show examples of a user inputting and using “glocal addresses”, relative to a location (anchor location), for getting directions and searching for a particular location on a map, respectively; that is, the micro-location identifiers are the glocal addresses and the subject area could be the area in which the user is attempting to get directions to or from, or the area corresponding to the searched location, as shown in the examples;
determine the subject area and assigned reference subject area at least by ([0148] “Step 600—Given one or more reference locations from Step 590, and the Glocal local address (1) from step 530, the invention's software implemented methods will then proceed as follows:” [0149] “Step 610—The system will parse and decode the input data to extract the local digits of latitude and longitude. As previously discussed, the system may use its previously determined settings/and user preference parameters to disambiguate any ambiguous units and input formats.”) and the subject area is the glocal address while the assigned reference subject area are the one or more reference locations which are given at least in step 600;
the reference subject area comprising a customized coordinate system within the subject area relative to the anchor location at least by ([0052] “As an alternative to all numbers, some form of encoding may be used for the Local Address. Encoding is covered in FIG. 6A.” [0069] “FIG. 2B shows these contexts (with a Granularity of 1°) on a map. A latitude difference of 1° corresponds to approximately 111 km (70 miles) on the surface of the earth. (Note that a longitude difference of 1° is 111 km at the equator, and this distance decreases and tapers toward the earth's poles). Thus many places, such as all cities in the San Francisco Bay area, can individually fit within 1° granularity in terms of latitude and longitude.” [0070] “FIG. 2B also shows the default context of Napa, Calif. as the dotted ±0.5° square region around the Napa reference location. This illustrates the invention's the symmetric proximity or “nearest” method” [0071] “By contrast, the solid, non-rectangular custom context San Francisco Bay region (SFBay) illustrates the invention's alternative asymmetric proximity methods. These alternative methods allow encompassing much of the San Francisco Bay area into a single context, without changing granularity.” [0072] “
FIG. 2B also shows other nearby locations (candidates) with same local address 2978,4251 as that of the winery target location. However, the winery target location is the only one within both, the default context of Napa, and custom context of SFBay” [0086]-[0107] disclose, in detail, the generation of glocal addresses relative to a given target location P based on a desired level of precision and utilizing any of multiple alternative encoding methods (elements 170, 180, or 190)) and at least Fig. 2B shows a customized coordinate system within a default context of reference location Napa, Ca; that is, the anchor location is Napa, Ca, as shown; further, the map shows a custom context area of SFBay; lastly, the local addresses or Glocal addresses can comprise encoded coordinates as detailed in Fig. 6A;
generate the customized coordinate system that is unique to the subject area to define micro-location identifiers for specific locations within the subject area at least by ([0049] “FIG. 1A shows an overview of the components of the invention's “Glocal” address (5). The invention's address scheme generally comprises a context hint field (3), which may be optional, a scaled offset field (2), which also may be optional, and an obligatory local address field (1).” [0064] “FIG. 2A shows different ways in which the invention can express the same location, here (38.297813,−122.425126) in Sonoma, Calif., USA, as alternative Glocal addresses.” [0065] “By way of reference, this example location is in a parking lot just outside the oldest winery in California (18000 Old Winery Road, Sonoma, Calif.). Many visitors to San Francisco like to visit wineries in the famous Napa valley. The city of Sonoma is nearby, but it is not as well known.” [0086]-[0107] disclose, in detail, the generation of glocal addresses relative to a given target location P based on a desired level of precision and utilizing any of multiple alternative encoding methods (elements 170, 180, or 190)) and Fig. 2A shows the different formats in which a specific location, such as a parking spot outside 18000 Old Winery Rd, can be represented using glocal addresses;
and resolve and use the micro-location identifier with reference to a subject area to present information on the display related to a specific location associated with the micro-location identifier at least by ([0084] “IG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”) and the micro-location identifier is shown in element 56 (Glocal address) as input within the search bar of Fig. 5C which, when executed, results in the map 55 pointing to a specific location by resolving and using this glocal address and within a portion of a map (subject area) to presents information (Hotel California…etc.) associated with the glocal address accordingly. Figs. 11B-11C also show similar examples as the one shown in Fig. 5C.
As per claim 2, claim 1 is incorporated, Som further discloses:
wherein the system determines the number of digits contained in the micro-location identifier based on a subject area and reference subject area and determined by reference to at least one of: a) displaying a portion of the least significant digits of such coordinates based on a pre-selected level of precision of an egocentric two or three dimensional coordinate system based on the size of the subject area; b) assigning specific micro-location identifiers for one or more specific micro-locations with reference to the subject area at least by ([0064] “FIG. 2A shows different ways in which the invention can express the same location, here (38.297813,−122.425126) in Sonoma, Calif., USA, as alternative Glocal addresses.” [0065] “By way of reference, this example location is in a parking lot just outside the oldest winery in California (18000 Old Winery Road, Sonoma, Calif.). Many visitors to San Francisco like to visit wineries in the famous Napa valley. The city of Sonoma is nearby, but it is not as well known.” [0099] “Step 170—Simple number type local address format. A simple number format is a pure numbers pair that is optionally separated with a comma e.g. 1234, 5678 or other separation symbol. This number pair may be formatted in many alternative ways, and is often the preferred format.” [0100] “Step 180—Simple alphanumeric latitude (or longitude) encoding format. One simple encoding that may be applied to one of latitude or longitude is to use alphanumeric characters, such as A=1,B=2,C=3,D=4,E=5,F=6,G=7,H=8,I=9 and Z=0. This format has the advantage that the distinction between latitude and longitude is immediately obvious to human observers (i.e. numeric versus letters) and thus a separator symbol is not needed (e.g. ABCD5678).” [0101] “Step 185—Interleaved type Glocal local format. Optionally, the alpha numeric local address may be interleaved (e.g. AB56/CD78) to represent progressively reducing tiles (i.e. AB56 representing a 0.01° by 0.01° region and CD78 a 0.0001° by 0.0001° region within it). Such interleaving may be preferred for some map tile labeling applications.” [0102] “Step 190—Other formats to express Glocal local addresses are also possible. In general, any combination of local address digits can be used, including with or without encoding for latitude and/or longitude, with or without separators, forward or reverse, interleaved or not, with or without additional text/symbols, based on local preferences or not.” [0103]-[0107] disclose additional encoding schemes) and the symbols used to encode the coordinates corresponding to the glocal addresses relative to a given target location and based on a selected level of precision; further, Fig. 2A also shows assigning multiple different glocal addresses for a specific parking spot outside of 18000 Old Winery Rd based on different levels of granularity and precision based on the context or reference area. 
c) one of a) and b) encrypted in a manner that it cannot be used without an encryption key; and d) random micro-location identifiers in a manner that it cannot be used without an encryption key
As per claim 3, claim 1 is incorporated, Som further discloses:
wherein the one or more processors are configured to determine one or more of the subject area, the assigned reference subject area, or micro-location identifiers from a registry of pre-defined subject areas, assigned reference subject areas, or micro-location identifiers determined by reference to at least one of: a) two- or three-dimensional subject area determined by reference to an existing real estate parcel, park, block, development, campus, combination of buildings, project, building, residence, apartment or other structure or sub-structure; b) a two-dimensional subject area; c) a three-dimensional subject area at least by ([0109] “FIG. 6B shows one of the invention's methods of selecting one or more optional Glocal context hints (FIG. 1A(3)) and generating optional corresponding Glocal scaled offsets (FIG. 1A(2)) if needed” [0110] “Step 210—The selection of a reference location often involves selecting the nearest well known place. This can be assisted by using the previously obtained reverse GeoCoding results” [0116] “6B also shows various methods of selecting context repository entries:” [0117] “Step 310—the system looks for any available context repository (FIG. 1B(14)) entry that geometrically includes the target location (100).” [0118] “Step 320—If no suitable context repository entries are found, then the system may create new ones (step 400).” [0119] “Step 330—Multiple context repository entries are allowed.” [0120] “Step 340—Optionally, in the case that multiple suitable context repository entries are found, the system can present them in a sorted order based on previously discussed criteria such as importance, distance to the target Location (100), convenience, preference, and so on.” [0121] “Step 380—The name or text based code representing any of the reference locations (Step 260) or context repository entries (Step 340) may also be used as a context hint (FIG. 1A(3)) along with corresponding formatted Scaled Offsets (FIG. 1A(2))” [0130] “FIG. 8A shows the first part of the invention's methods of extracting latitude, and longitude from previously computed Glocal address.” [0142] “Step 570—The system may be configured to assume that the reference location is the center or focus of an interactive digital map (FIG. 3(24)), current Location (FIG. 3(26)), or any other location based on the system settings/user preferences such as “Home City”.”);
and d) whether or not the assigned reference subject area enables the micro-location identifiers to incorporate geospatial logic at least by ([0074] “FIG. 3 shows an architecture embodiment of the invention in which a human user (99) interacts with a computerized client device (20) that is Glocal enabled.” [0084] “FIG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”).
As per claim 4, claim 1 is incorporated, Som further discloses:
wherein the one or more processors determine the subject area and assigned reference subject area based on a generalized name of the subject area or other general location provided by a user on a use-by-use basis determined by one or both of artificial intelligence and an algorithm using natural language and cognition processing at least by ([0017] “The invention's implementation of “context” is in turn primarily based on a reference location. This reference location can be either implicit (e.g. a center or focus of an interactive digital map, or the user's current location), or it can be explicit. Typically, explicit context data would be a text based location “hint” that is easily searchable by conventional means. Examples of explicit context data include city names (e.g. ‘San Francisco’ or ‘Delhi’), Airport codes (e.g. SFO, DEL) and the like. In some embodiments, optional custom context can also be selected from a database/repository of, for example, non-rectangular, asymmetric polygons” [0136] “Step 535—Extract granularity from local address. In a preferred embodiment, the system algorithm logic assumes or has a preference for decimal degrees input. The system will generally assume that the number of symbols in the local address latitude parameter is the same as the number of symbols in the local address longitude parameter” [0137] “Step 540—The system may be configured so that that if the context hint is not provided then, the system will assume a reference location (see step 570).” [0142] “Step 570—The system may be configured to assume that the reference location is the center or focus of an interactive digital map (FIG. 3(24)), current Location (FIG. 3(26)), or any other location based on the system settings/user preferences such as “Home City”.”).
As per claim 5, claim 1 is incorporated, Som further discloses:
wherein the user interface is configured to allow input of the micro location identifier by the user based on at least one of text, voice, selection, brain communication interfaces, scanning, and hyperlink at least by ([0081] “Examples of various client computerized devices that can be used by a human user to interact with the invention's Glocal system include personal computers (often through internet browsers), mobile phones, smartphones/tablet computers, and the like (often through native apps or internet browsers). All will generally also have at least one microprocessor, memory, and various input and output devices, such as graphical user interfaces, often with bit-mapped display screen(s), touch screen or mouse input, and optional keyboard input. Some may make use of other input/output schemes, such as audio (e.g. speech) input and output.” [0082] “FIG. 5A shows an example where the client computerized device is a personal computer browser (40) running a mapping application (41). In this example, the text search field (42) of the mapping application shows two examples of Glocal address intended to get directions from the first Glocal address to the second. Here the browser URL field also shows the Glocal address used in the query string (43).” [0083] “FIG. 5B shows an example where the client computerized device is a mobile phone (50) (e.g. a cell phone), here showing a text message in which a Glocal address is used to communicate a location (51).” [0084] “FIG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”) and at least Figs. 5A and 5C show the user interface.
As per claim 6, claim 1 is incorporated, Som further discloses:
wherein the one or more processors are configured to use or include additional information, search results, or services related to the one or more micro-locations identified by the micro-location identifiers determined with reference to the subject area in response to any input or communication related to the one or more micro-location identifiers at least by ([0081] “Examples of various client computerized devices that can be used by a human user to interact with the invention's Glocal system include personal computers (often through internet browsers), mobile phones, smartphones/tablet computers, and the like (often through native apps or internet browsers). All will generally also have at least one microprocessor, memory, and various input and output devices, such as graphical user interfaces, often with bit-mapped display screen(s), touch screen or mouse input, and optional keyboard input. Some may make use of other input/output schemes, such as audio (e.g. speech) input and output.” [0082] “FIG. 5A shows an example where the client computerized device is a personal computer browser (40) running a mapping application (41). In this example, the text search field (42) of the mapping application shows two examples of Glocal address intended to get directions from the first Glocal address to the second. Here the browser URL field also shows the Glocal address used in the query string (43).” [0083] “FIG. 5B shows an example where the client computerized device is a mobile phone (50) (e.g. a cell phone), here showing a text message in which a Glocal address is used to communicate a location (51).” [0084] “FIG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”).
As per claim 7, claim 1 is incorporated, Som further discloses:
wherein the one or more processors are configured to disambiguate or determine one or both of the micro- location identifier and the subject area by using information provided, known, or determinable by one of a sending or receiving electronic device or remote servers, including one of a) general location or other information related to the one or more of the micro-location identifier and the subject area, b) the identity of the user, and c) user and device generated contextual information related to one of the user, use, or general location or other information related to the user or use at least by ([0017] “The invention's implementation of “context” is in turn primarily based on a reference location. This reference location can be either implicit (e.g. a center or focus of an interactive digital map, or the user's current location), or it can be explicit.” [0024] “The inventions system and method may optionally also further provide a context hint by: searching a geo-search database on an external server or a context repository for a human recognizable place location with a latitude and longitude…” [0050] “Thus computing devices that are aware of the relevant context, such as with the center or focus of an interactive digital map (FIG. 3(24) to be discussed) or the current location (FIG. 3(26), also to be discussed) may also utilize the local address directly without the need to use additional information.” [0081] “Examples of various client computerized devices that can be used by a human user to interact with the invention's Glocal system include personal computers (often through internet browsers), mobile phones, smartphones/tablet computers, and the like (often through native apps or internet browsers). All will generally also have at least one microprocessor, memory, and various input and output devices, such as graphical user interfaces, often with bit-mapped display screen(s), touch screen or mouse input, and optional keyboard input. Some may make use of other input/output schemes, such as audio (e.g. speech) input and output.” [0075] “the conventional geo-search delegator (18) component of the Glocal system may communicate (often through a network such as the internet, and often using a wireless connection) with a server (30) (e.g. internet server) that provides the results of a conventional geo-search System (32).” [0082] “FIG. 5A shows an example where the client computerized device is a personal computer browser (40) running a mapping application (41). In this example, the text search field (42) of the mapping application shows two examples of Glocal address intended to get directions from the first Glocal address to the second. Here the browser URL field also shows the Glocal address used in the query string (43).” [0083] “FIG. 5B shows an example where the client computerized device is a mobile phone (50) (e.g. a cell phone), here showing a text message in which a Glocal address is used to communicate a location (51).” [0084] “FIG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”).
As per claim 8, claim 1 is incorporated, Som further discloses:
wherein the one or more processors are configured to display one or more of the micro-location identifiers or micro-locations on digital maps, virtual, augmented reality, and other displays, aerial, satellite, and other images, drawings, floorplans, schematics in order to identify the subject micro-location identifiers and associated micro-locations based on at least one of a) user selection of a micro- location or b) user input of a micro-location identifier at least by ([0081] “Examples of various client computerized devices that can be used by a human user to interact with the invention's Glocal system include personal computers (often through internet browsers), mobile phones, smartphones/tablet computers, and the like (often through native apps or internet browsers). All will generally also have at least one microprocessor, memory, and various input and output devices, such as graphical user interfaces, often with bit-mapped display screen(s), touch screen or mouse input, and optional keyboard input. Some may make use of other input/output schemes, such as audio (e.g. speech) input and output.” [0075] “the conventional geo-search delegator (18) component of the Glocal system may communicate (often through a network such as the internet, and often using a wireless connection) with a server (30) (e.g. internet server) that provides the results of a conventional geo-search System (32).” [0082] “FIG. 5A shows an example where the client computerized device is a personal computer browser (40) running a mapping application (41). In this example, the text search field (42) of the mapping application shows two examples of Glocal address intended to get directions from the first Glocal address to the second. Here the browser URL field also shows the Glocal address used in the query string (43).” [0083] “FIG. 5B shows an example where the client computerized device is a mobile phone (50) (e.g. a cell phone), here showing a text message in which a Glocal address is used to communicate a location (51).” [0084] “FIG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”) and at least Figs. 5A and 5C show the user inputting location identifiers or glocal addresses.
As per claim 9, claim 1 is incorporated, Som further discloses:
wherein the micro-location identifier consists of one of a) one to ten numeric or alphanumeric characters organized and structured in a two-dimensional xy or three-dimensional xyz format; b) one to ten numeric or alphanumeric characters organized and structured in a hierarchical, nested format; c) one to ten numeric or alphanumeric randomized characters; or d) one to ten numeric or alphanumeric characters characterized organized and structured in a hybrid xy, xyz, hierarchical/nested, or random format at least by ([0099] “Step 170—Simple number type local address format. A simple number format is a pure numbers pair that is optionally separated with a comma e.g. 1234, 5678 or other separation symbol. This number pair may be formatted in many alternative ways, and is often the preferred format.” [0100] “Step 180—Simple alphanumeric latitude (or longitude) encoding format. One simple encoding that may be applied to one of latitude or longitude is to use alphanumeric characters, such as A=1,B=2,C=3,D=4,E=5,F=6,G=7,H=8,I=9 and Z=0. This format has the advantage that the distinction between latitude and longitude is immediately obvious to human observers (i.e. numeric versus letters) and thus a separator symbol is not needed (e.g. ABCD5678).” [0101] “Step 185—Interleaved type Glocal local format. Optionally, the alpha numeric local address may be interleaved (e.g. AB56/CD78) to represent progressively reducing tiles (i.e. AB56 representing a 0.01° by 0.01° region and CD78 a 0.0001° by 0.0001° region within it). Such interleaving may be preferred for some map tile labeling applications.” [0102] “Step 190—Other formats to express Glocal local addresses are also possible. In general, any combination of local address digits can be used, including with or without encoding for latitude and/or longitude, with or without separators, forward or reverse, interleaved or not, with or without additional text/symbols, based on local preferences or not.” [0103]-[0107] disclose additional encoding schemes).
As per claim 10, claim 1 is incorporated, Som further discloses:
wherein the micro-location identifier consists of one of: a) a pair of 1-meter and 10-meter least significant digits, b) a pair of 1-meter, 10-meter, and 100-meter least significant digit, c) a pair of 1-meter, 10-meter, 100- meter, and 1,000-meter least significant digits, d) a pair of 1-meter, 10-meter, 100-meter, 1,000-meter, and 10,000-meter least significant digits, and e) one of a)-d) automatically determined to be the least number of pairs required based on a distance of the specific location from the anchor location at least by ([0107] “The base 30 encoding of Table 3 can be enhanced by introducing a separator, such as the colon character ‘:’ to indicate granularity. This is useful when the Glocal local address is used partially. Additionally, if granularity is 3 degree, the resulting lowest three levels of precision may correspond approximately to the size of a typical town (3/30=0.1 degree, approx. 10 km), neighborhood (3/302=0.003 degree, approx. 300 m), and building (3/303=0.00011 degree, approx. 10 m). For example, “Tokyo ZR:SP9G” represents Shanti Guest House, from above.” [Fig. 2A] also shows the glocal address being determined according to various desired levels precision including any desired level of granularity or precision) and the micro location identifiers can consist of any number of least significant digits which are left after truncation and/or encoding based on the desired level of precision/granularity.
Regarding claim 11, Som discloses:
A method for identifying and referencing micro-locations with one of one or more alphanumeric shortcode micro-location identifiers used for human to human, human to device, and device to device communications, input, output and displays, the method comprising: enabling a user to enter, input, speak, see, select, or communicate, using the user interface of the electronic device, a micro-location identifier with reference to a subject area related to an anchor location at least by ([0081] “Some may make use of other input/output schemes, such as audio (e.g. speech) input and output.” [0082] “FIG. 5A shows an example where the client computerized device is a personal computer browser (40) running a mapping application (41). In this example, the text search field (42) of the mapping application shows two examples of Glocal address intended to get directions from the first Glocal address to the second. Here the browser URL field also shows the Glocal address used in the query string (43).” [0083] “FIG. 5B shows an example where the client computerized device is a mobile phone (50) (e.g. a cell phone), here showing a text message in which a Glocal address is used to communicate a location (51).” [0084] “FIG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”) and at least Figs. 5A and 5C show examples of a user inputting and using “glocal addresses”, relative to a location (anchor location), for getting directions and searching for a particular location on a map, respectively; that is, the micro-location identifiers are the glocal addresses and the subject area could be the area in which the user is attempting to get directions to or from, or the area corresponding to the searched location, as shown in the examples;
determining the subject area and assigned reference subject area at least by ([0148] “Step 600—Given one or more reference locations from Step 590, and the Glocal local address (1) from step 530, the invention's software implemented methods will then proceed as follows:” [0149] “Step 610—The system will parse and decode the input data to extract the local digits of latitude and longitude. As previously discussed, the system may use its previously determined settings/and user preference parameters to disambiguate any ambiguous units and input formats.”) and the subject area is the glocal address while the assigned reference subject area are the one or more reference locations which are given at least in step 600;
the reference subject area comprising a customized coordinate system within the subject area relative to the anchor location at least by ([0052] “As an alternative to all numbers, some form of encoding may be used for the Local Address. Encoding is covered in FIG. 6A.” [0069] “FIG. 2B shows these contexts (with a Granularity of 1°) on a map. A latitude difference of 1° corresponds to approximately 111 km (70 miles) on the surface of the earth. (Note that a longitude difference of 1° is 111 km at the equator, and this distance decreases and tapers toward the earth's poles). Thus many places, such as all cities in the San Francisco Bay area, can individually fit within 1° granularity in terms of latitude and longitude.” [0070] “FIG. 2B also shows the default context of Napa, Calif. as the dotted ±0.5° square region around the Napa reference location. This illustrates the invention's the symmetric proximity or “nearest” method” [0071] “By contrast, the solid, non-rectangular custom context San Francisco Bay region (SFBay) illustrates the invention's alternative asymmetric proximity methods. These alternative methods allow encompassing much of the San Francisco Bay area into a single context, without changing granularity.” [0072] “
FIG. 2B also shows other nearby locations (candidates) with same local address 2978,4251 as that of the winery target location. However, the winery target location is the only one within both, the default context of Napa, and custom context of SFBay” [0086]-[0107] disclose, in detail, the generation of glocal addresses relative to a given target location P based on a desired level of precision and utilizing any of multiple alternative encoding methods (elements 170, 180, or 190)) and at least Fig. 2B shows a customized coordinate system within a default context of reference location Napa, Ca; that is, the anchor location is Napa, Ca, as shown; further, the map shows a custom context area of SFBay; lastly, the local addresses or Glocal addresses can comprise encoded coordinates as detailed in Fig. 6A;
generating the customized coordinate system that is unique to the subject area to define micro-location identifiers for specific locations within the subject area at least by ([0049] “FIG. 1A shows an overview of the components of the invention's “Glocal” address (5). The invention's address scheme generally comprises a context hint field (3), which may be optional, a scaled offset field (2), which also may be optional, and an obligatory local address field (1).” [0064] “FIG. 2A shows different ways in which the invention can express the same location, here (38.297813,−122.425126) in Sonoma, Calif., USA, as alternative Glocal addresses.” [0065] “By way of reference, this example location is in a parking lot just outside the oldest winery in California (18000 Old Winery Road, Sonoma, Calif.). Many visitors to San Francisco like to visit wineries in the famous Napa valley. The city of Sonoma is nearby, but it is not as well known.” [0086]-[0107] disclose, in detail, the generation of glocal addresses relative to a given target location P based on a desired level of precision and utilizing any of multiple alternative encoding methods (elements 170, 180, or 190)) and Fig. 2A shows the different formats in which a specific location, such as a parking spot outside 18000 Old Winery Rd, can be represented using glocal addresses;
and whereupon one or more processors resolve and use the micro-location identifier with reference to a subject area to present information on the display related to a specific location associated with the micro-location identifier at least by ([0084] “IG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”) and the micro-location identifier is shown in element 56 (Glocal address) as input within the search bar of Fig. 5C which, when executed, results in the map 55 pointing to a specific location by resolving and using this glocal address and within a portion of a map (subject area) to presents information (Hotel California…etc.) associated with the glocal address accordingly. Figs. 11B-11C also show similar examples as the one shown in Fig. 5C.
Regarding claim 23, Som discloses:
A method for identifying and referencing one or more micro-locations with reference to a first location with two or more alphanumeric shortcode micro-location identifiers for human-to-human, human-to-device, and device-to-device identification, designation, communications, use, input, output and displays such that the variable number of digits displayed or used in the micro-location identifier are the minimum number of digits necessary to discretely identify the one or more micro-locations relative to the first location at least by ([0019] “By using the invention's context methods, the local address data can be made of minimal length because it will generally be stripped of unnecessary (i.e. redundant) information.” [0047] “As will be discussed, the present invention is a computerized system and method that generate short local addresses and enables the human user to pinpoint locations with the accuracy and precision of geographical coordinates (Latitude, Longitude), but in a user friendly manner.” [0049] describes the components of the “Glocal” address, which can be represented in various formats based on various factors such as the desired granularity as briefly explained in [0064]-[0066] and as shown in at least Fig. 2A [0081] “Examples of various client computerized devices that can be used by a human user to interact with the invention's Glocal system include personal computers (often through internet browsers), mobile phones, smartphones/tablet computers, and the like (often through native apps or internet browsers). All will generally also have at least one microprocessor, memory, and various input and output devices, such as graphical user interfaces, often with bit-mapped display screen(s), touch screen or mouse input, and optional keyboard input.”);
the method comprising: designating a desired level of precision at least by ([0093] “Step 120—Select a desired precision for the coordinates”) and the desired level of precision is set initially when the glocal addresses are generated;
displaying, on a display of an electronic device, a number of least significant digits with the designated level of precision of one of a two-dimensional xy or three-dimensional xyz coordinate system based on the distance from the first location such that the minimum number of digits displayed or used are the minimum number of digits necessary to discretely identify the one or more micro-locations with a designated level of precision based on the coordinate system and the distance from the first location at least by ([0019] “By using the invention's context methods, the local address data can be made of minimal length because it will generally be stripped of unnecessary (i.e. redundant) information.” [0067] “According to the invention, both San Francisco and SFO can be used for the context data, but note that San Francisco and SFO are more than 0.5° away from the given target location, and thus require coordinate offsets, here represented by “−N”. Note also that Sonoma, being a small city, fits within 0.1° latitude and longitude granularity. It thus provides superior or at least more local context data. As a result, according to the invention, when Sonoma is used as the location context, and because 3 digits for each latitude and longitude are sufficient to unambiguously represent the target location within ±0.05° of Sonoma, then by using Sonoma as the context, the target location coordinates of (38.297813,−122.425126) can be expressed by three latitude and three longitude digits, rather than with the four latitude and four longitude digits as would be required if the more distant SFO or Napa context hint was used.”) and the minimum number of digits is 3;
enabling a user to enter, input, speak, see, or select, using an interface of the electronic device, one or more micro-location identifiers with reference to the first location at least by ([0081] “Some may make use of other input/output schemes, such as audio (e.g. speech) input and output.” [0082] “FIG. 5A shows an example where the client computerized device is a personal computer browser (40) running a mapping application (41). In this example, the text search field (42) of the mapping application shows two examples of Glocal address intended to get directions from the first Glocal address to the second. Here the browser URL field also shows the Glocal address used in the query string (43).” [0083] “FIG. 5B shows an example where the client computerized device is a mobile phone (50) (e.g. a cell phone), here showing a text message in which a Glocal address is used to communicate a location (51).” [0084] “FIG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”) and at least Figs. 5A and 5C show examples of a user inputting and using “glocal addresses” for getting directions and searching for a particular location on a map, respectively; that is, the micro-location identifiers are the glocal addresses and the subject area could be the area in which the user is attempting to get directions to or from, or the area corresponding to the searched location, as shown in the examples;
determining the subject area and assigned reference subject area at least by ([0148] “Step 600—Given one or more reference locations from Step 590, and the Glocal local address (1) from step 530, the invention's software implemented methods will then proceed as follows:” [0149] “Step 610—The system will parse and decode the input data to extract the local digits of latitude and longitude. As previously discussed, the system may use its previously determined settings/and user preference parameters to disambiguate any ambiguous units and input formats.”) and the subject area is the glocal address while the assigned reference subject area are the one or more reference locations which are given at least in step 600;
the reference subject area comprising a customized coordinate system within the subject area relative to the first location at least by ([0052] “As an alternative to all numbers, some form of encoding may be used for the Local Address. Encoding is covered in FIG. 6A.” [0069] “FIG. 2B shows these contexts (with a Granularity of 1°) on a map. A latitude difference of 1° corresponds to approximately 111 km (70 miles) on the surface of the earth. (Note that a longitude difference of 1° is 111 km at the equator, and this distance decreases and tapers toward the earth's poles). Thus many places, such as all cities in the San Francisco Bay area, can individually fit within 1° granularity in terms of latitude and longitude.” [0070] “FIG. 2B also shows the default context of Napa, Calif. as the dotted ±0.5° square region around the Napa reference location. This illustrates the invention's the symmetric proximity or “nearest” method” [0071] “By contrast, the solid, non-rectangular custom context San Francisco Bay region (SFBay) illustrates the invention's alternative asymmetric proximity methods. These alternative methods allow encompassing much of the San Francisco Bay area into a single context, without changing granularity.” [0072] “
FIG. 2B also shows other nearby locations (candidates) with same local address 2978,4251 as that of the winery target location. However, the winery target location is the only one within both, the default context of Napa, and custom context of SFBay” [0086]-[0107] disclose, in detail, the generation of glocal addresses relative to a given target location P based on a desired level of precision and utilizing any of multiple alternative encoding methods (elements 170, 180, or 190)) and at least Fig. 2B shows a customized coordinate system within a default context of reference location Napa, Ca; that is, the first location is Napa, Ca, as shown; further, the map shows a custom context area of SFBay; lastly, the local addresses or Glocal addresses can comprise encoded coordinates as detailed in Fig. 6A;
generating the customized coordinate system that is unique to the subject area to define micro-location identifiers for specific locations within the subject area at least by ([0049] “FIG. 1A shows an overview of the components of the invention's “Glocal” address (5). The invention's address scheme generally comprises a context hint field (3), which may be optional, a scaled offset field (2), which also may be optional, and an obligatory local address field (1).” [0064] “FIG. 2A shows different ways in which the invention can express the same location, here (38.297813,−122.425126) in Sonoma, Calif., USA, as alternative Glocal addresses.” [0065] “By way of reference, this example location is in a parking lot just outside the oldest winery in California (18000 Old Winery Road, Sonoma, Calif.). Many visitors to San Francisco like to visit wineries in the famous Napa valley. The city of Sonoma is nearby, but it is not as well known.” [0086]-[0107] disclose, in detail, the generation of glocal addresses relative to a given target location P based on a desired level of precision and utilizing any of multiple alternative encoding methods (elements 170, 180, or 190)) and Fig. 2A shows the different formats in which a specific location, such as a parking spot outside 18000 Old Winery Rd, can be represented using glocal addresses;
and whereupon one or more processors resolve and use the micro-location identifier to present information on the display related to a specific location associated with the micro-location identifier at least by ([0084] “IG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”) and the micro-location identifier is shown in element 56 (Glocal address) as input within the search bar of Fig. 5C which, when executed, results in the map 55 pointing to a specific location by resolving and using this glocal address and within a portion of a map (subject area) to presents information (Hotel California…etc.) associated with the glocal address accordingly. Figs. 11B-11C also show similar examples as the one shown in Fig. 5C.
As per claim 26, claim 1 is incorporated, Som further discloses:
wherein the customized coordinate system is an egocentric coordinate system at least by ([0016] “The invention's methods are based, in part, on the removal of the leading significant digits and sign from geo-coordinate (latitude and longitude) information and replacing this data with a “context” reference, here often designated as simply “context” or “context hint”.” [0017] “The invention's implementation of “context” is in turn primarily based on a reference location. This reference location can be either implicit (e.g. a center or focus of an interactive digital map, or the user's current location), or it can be explicit.”) and the glocal address are defined based on context or reference location such as a center or focus of map or the user’s current location. The examiner has interpreted, under it’s BRI and in light of [0066] of the specification, “egocentric coordinate system” to refer to a coordinate system that is user or location centered.
As per claim 27, claim 1 is incorporated, Som further discloses:
wherein the information presented on the display comprises a map of a region including at least a portion of the subject area including the specific location and directions to the specific location at least by ([0082] “FIG. 5A shows an example where the client computerized device is a personal computer browser (40) running a mapping application (41). In this example, the text search field (42) of the mapping application shows two examples of Glocal address intended to get directions from the first Glocal address to the second. Here the browser URL field also shows the Glocal address used in the query string (43).”) and the display comprising the map is mapping application 41 which displays the directions.
As per claim 28, claim 27 is incorporated, Som further discloses:
wherein the directions comprise one or more of distance and direction, drone, robotic, vehicle, device navigation or human walking or wayfinding directions to the specific location from another location at least by ([0082] “FIG. 5A shows an example where the client computerized device is a personal computer browser (40) running a mapping application (41). In this example, the text search field (42) of the mapping application shows two examples of Glocal address intended to get directions from the first Glocal address to the second. Here the browser URL field also shows the Glocal address used in the query string (43).” [0168] “With regards to the Ajanta Caves, India example: these caves contain famous frescos, and are a popular tourist attraction in a remote location in western India. The nearest town is Aurangabad, Maharashtra (104 km away) and the nearest major metro is Mumbai (formerly Bombay, airport code BOM). The invention's Glocal address approach is particularly useful because it gives a quick idea of the distance between the caves and these reference locations as well as the relative direction of the caves” [0196] “This type of method can be handy for multi-part directions, such as “proceed first to the main entrance of a large complex, and then to the appropriate parking lot or building entrance”. In this Glocal format, this might be of the type: Napa 5101,4787:Napa 5115,4808; which in turn may be written as any of the following: Napa 5101,4787:5115,4808; or Napa 5101,4787:115,808; or Napa 5101,4787:15,08 (because latter location is within ±0.005° of former i.e. approx 0.5 km)”) and the display comprising the map is mapping application 41 which displays the directions.
As per claim 29, claim 1 is incorporated, Som further discloses:
wherein the electronic device is a first electronic device, the system further comprising a second electronic device associated with the anchor location, and wherein the one or more processers generate the micro-location identifier upon receiving a request from the second electronic device and wherein the one or more processors are configured to share the micro-location identifier with the electronic device to enable the user of the first electronic device to enter the micro-location identifier, whereupon the information related to the specific location is presented on the display of the first device at least by ([0083] “FIG. 5B shows an example where the client computerized device is a mobile phone (50) (e.g. a cell phone), here showing a text message in which a Glocal address is used to communicate a location (51).” [0176] “Glocal position encoding methods can also be used in any electronic/digital data storage or communication, such as SMS/Instant/Text message, email, chat, status update, blog, web page, wiki, hyperlink, semantic web information, URL, query, Contact List/Address Book, Calendar, Business Card, Blu-Ray disk, DVD, CD, wireless communication, wired communication, and the like. Here the Glocal addresses may be used for searching, storing, transferring data with intent to represent location, and other activities” [0182] “In any electronic communication e.g. emails, SMS/Text messages, or in web pages, by using the invention's methods implemented in the form of software, a host system or computing device can automatically convert a Glocal Address to a hyperlink to a map, thus saving the user time and effort and reducing chance of error. This also provides an alternative to more tedious copy/pasting methods or forcing the user to enter numbers into map application.” [0183] “Thus, for example, the message “Let's meet at 5678,1234” can be presented to the recipient as: “Let's meet at <a href=‘http://maps.xyz.com?q=28.5678,77.1234’>5678,1234</a>”.”) and electronic devices can send/receive glocal addresses to one another which can be mapped by the recipient device.
As per claim 30, claim 17 is incorporated, Som further discloses:
wherein enabling the user to enter, input, speak, see, select, or communicate the micro-location identifier comprises enabling the user to enter, input, speak, see, select, or communicate using the interface of the electronic device, a plurality of micro-location identifiers with reference to the subject area, whereupon the one or more processors resolve and use the plurality of micro-location identifiers with reference to identify a plurality of specific locations within the subject area at least by ([0084] “FIG. 5C shows an example where the client computerized device is a Smart Phone (54), such as an Apple iPhone, Android cellular phone, Windows mobile phone, and the like running a Glocal enabled mapping/navigation Application. The results of a location search input (56) are shown displayed along with a road map (55) of the neighborhood near the location that the system is pointing to.”) and the micro-location identifier is shown in element 56 (Glocal address) as input within the search bar of Fig. 5C which, when executed, results in the map 55 pointing to a specific location by resolving and using this glocal address and within a portion of a map (subject area) to presents information (Hotel California…etc.) associated with the glocal address accordingly. Figs 2B, 5A-5C, 11B-11C all show examples of using the glocal addresses and reference locations for various uses such as displaying various locations within a coordinate system, getting directions, communicating location, and displaying maps based on searching the glocal addresses.

Claims 11-20 recite similar claim limitations as the system of claims 2-10, except that they set forth the claimed invention as a method, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 11/07/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 16, applicant argues that the present claims are allowable under the streamlined analysis because of the substantial improvements to the state of the art; the applicant further cites Enfish, and again, states that the claims are a radical improvement.
In response to the preceding argument, examiner respectfully submits that the applicant has failed to specifically identify what they believe is the improvement. Rather, the applicant merely provides a conclusory statement without any supporting evidence.
Regarding 35 USC 101, on pg. 17, applicant argues that the claims are not directed to abstract ideas, and are instead, directed to systems and methods enabling extremely precise and concise location identification, referencing, and communications.
In response to the preceding argument, examiner respectfully submits that the limitations of enable a user to enter, input, speak, see, select, or communicate, using the user interface of the electronic device, a micro-location identifier with reference to a subject area related to an anchor location; determine the subject area and assigned reference subject area, the reference subject area comprising a customized coordinate system within the subject area relative to the anchor location; generate the customized coordinate system that is unique to the subject area to define micro-location identifiers for specific locations within the subject area, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “using the user interface of the electronic device” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “using the user interface of the electronic device” language, “enable a user to enter, input, speak, see, select, or communicate one or more micro-location identifiers with reference to a subject area” in the context of this claim encompasses the user observing and speaking/communicating micro-location identifiers. The “determine” limitation encompasses the user judging a subject area and reference subject area which could be any arbitrary geographic locations, such as the house of the user, or rooms within the user’s house, for example. The “generate” limitation encompasses the user judging a coordinate system by determining designations or micro-location identifiers for the rooms of their house, and perhaps, writing down this information by drawing the house, the rooms and their associated designations or micro-location identifiers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, these claims do, in fact, recite an abstract idea.
Regarding 35 USC 101, on pg. 17, applicant argues that the claims are integrated into various practical applications and address technological and other needs that did not exist until this century.
In response to the preceding argument, examiner respectfully submits that the claims do not implement the abstract idea into a practical application. That is, the applicant has failed to show that they provide any sort of improvements to the technology or functioning of the computer itself, or that they provide a technical solution to a technical problem. Therefore, applicant appears to be making conclusory statements which do not provide any evidence to the contrary of the position taken by the examiner in the office action.
Regarding 35 USC 101, on pg. 17, applicant argues that the “enabling…” and “resolve” can be performed in the mind.
In response to the preceding argument, examiner respectfully submits that the limitation of enable a user to enter, input, speak, see, select, or communicate, using the user interface of the electronic device, a micro-location identifier with reference to a subject area related to an anchor location, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “using the user interface of the electronic device” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “using the user interface of the electronic device” language, “enable a user to enter, input, speak, see, select, or communicate one or more micro-location identifiers with reference to a subject area” in the context of this claim encompasses the user observing and speaking/communicating micro-location identifiers. Regarding the “resolve” limitation, the examiner does not currently state that this limitation is directed to a mental process, and therefore, this portion of the argument is moot.
Regarding 35 USC 101, on pgs. 17-18, applicant argues that the claims are novel and unique and will undoubtedly improve these new and continuously improving RTML services and communications.
In response to the preceding argument, examiner respectfully submits that, once again, the applicant appears to be making a conclusory statement regarding an improvement and novelty of the claimed invention. Further, examiner notes that the claim fails to even recite “RTML services”, and therefore, it is not clear how the claimed invention could improve them when it is not tied to RTML services, as specifically suggested by the applicant.
Regarding 35 USC 101, on pg. 18, applicant argues that the claims are integrated into a practical application.
In response to the preceding argument, examiner respectfully submits that this argument is similar to argument previously addressed by the examiner. Therefore, the examiner’s response to this argument is the same as previously addressed.
Regarding 35 USC 101, on pg. 18, applicant argues that the claims amount to significantly more than abstract ideas and that the present claims provide and enable new and inventive RTML references, services, and optimized communications.
In response to the preceding argument, examiner respectfully submits that, again, the applicant appears to rely upon conclusory statements that the claims amount to significantly more without any evidence to support this position. That is, the applicant has failed to describe what is “new and inventive” about the RTML references, service or optimized communications.
Regarding 35 USC 101, on pg. 19, applicant argues that the claims are patent-eligible when measured against the state of the art, mpep guidelines, recite an inventive concept, not an abstract idea, substantially improve a practical application and are significantly more.
In response to the preceding argument, examiner respectfully submits that the examiner’s response to these arguments is the same as those already addressed in in response to previous arguments. These positions asserted by the applicant fail to provide any evidence to the contrary of the position taken by the examiner in the current office action.
Regarding 35 USC 102, on pg. 20-21, applicant argues that Som fails to disclose a customized coordinate system or generating a customized coordinate system that is unique to the subject area.
In response to the preceding argument, examiner respectfully submits that the customized coordinate system is taught at least by ([0052] which states that encoding can be used for the glocal addresses, [0069]-[0072] disclose details of Fig. 2B which shows a customized coordinate system within a default context of reference location Napa, Ca; that is, the anchor location is Napa, Ca, as shown; further, the map shows a custom context area of SFBay; lastly, the local addresses or Glocal addresses can comprise encoded coordinates as detailed in Fig. 6A, while [0086]-[0107] disclose, in detail, the generation of glocal addresses relative to a given target location P based on a desired level of precision and utilizing any of multiple alternative encoding methods (elements 170, 180, or 190)) and at least Fig. 2B shows a customized coordinate system within a default context of reference location Napa, Ca; that is, the anchor location is Napa, Ca, as shown; further, the map shows a custom context area of SFBay; lastly, the local addresses or Glocal addresses can comprise encoded coordinates as detailed in Fig. 6A. The “generating” is taught at least by ([0049] discloses the information that is encoded within each of the glocal addresses [0064] discloses how FIG. 2A shows different ways in which the invention can express the same location such as the example location of a parking lot just outside the oldest winery in California (18000 Old Winery Road, Sonoma, Calif.) [0086]-[0107] disclose, in detail, the generation of glocal addresses relative to a given target location P based on a desired level of precision and utilizing any of multiple alternative encoding methods (elements 170, 180, or 190)). That is, Fig. 2A shows the different formats in which a specific location, such as a parking spot outside 18000 Old Winery Rd, can be represented using the custom glocal addresses.
Regarding 35 USC 102, on pg. 21, applicant argues that Som is deficient in discloses an egocentric coordinate system as in claim 26.
In response to the preceding argument, examiner respectfully submits that Som discloses the limitation, wherein the customized coordinate system is an egocentric coordinate system at least by ([0016] discloses removal of the leading significant digits and sign from geo-coordinate (latitude and longitude) information and replacing this data with a “context” reference while [0017] discloses that the invention's implementation of “context” is in turn primarily based on a reference location which can be either implicit (e.g. a center or focus of an interactive digital map, or the user's current location), or it can be explicit.”). That is, the glocal address are defined based on context or reference location such as a center or focus of map or the user’s current location. The examiner has interpreted, under it’s BRI and in light of [0066] of the specification, “egocentric coordinate system” to refer to a coordinate system that is user or location centered.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hancock (US 2011/0244882) discloses systems and methods for creating and using imbedded shortcodes.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169